IN THE SUPREME COURT OF THE STATE OF DELAWARE

INFECTIOUS DISEASE                       §
ASSOCIATES, P.A.,                        §
                                         §   No. 62, 2016
    Defendant Below,                     §
    Appellant,                           §
                                         §   Court Below—Superior Court
    v.                                   §   of the State of Delaware,
                                         §
JOHN DOE,                                §   C.A. N13C-12-218
                                         §
    Plaintiff Below,                     §
    Appellee.                            §

                         Submitted: March 30, 2016
                           Decided: March 31, 2016

                                ORDER

      This 31st day of March 2016, it appears to the Court that, on March

17, 2016, the Clerk issued a notice to the Appellee to show cause why his

cross-appeal should not be dismissed for his failure to file his notice of

cross-appeal in a timely manner. On March 30, 2016, the Appellee filed a

motion for leave to file an out-of-time response to the notice to show cause.

The Appellee’s belated response fails comply with this Court’s rules on

filing motions for extensions of time beyond the due date and further

concedes that he cannot show cause why the cross-appeal should not be

dismissed as untimely. Dismissal of this cross-appeal, therefore, is deemed

to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the within cross-appeal is DISMISSED.

                              BY THE COURT:

                              /s/Karen L.Valihura
                              Justice




                                    2